AFFIRM as modified; Opinion issued February 14, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00280-CR
                                     No. 05-12-00281-CR
                                     No. 05-12-00282-CR

                         LARRY MICHELLE SCHULZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
             Trial Court Cause Nos. F10-00512-NJ, F10-00517-J, F10-00518-J

                              MEMORANDUM OPINION
                         Before Justices Bridges, O’Neill, and Murphy
                                  Opinion by Justice Bridges

       Larry Michelle Schulz waived a jury and pleaded guilty to engaging in organized

criminal activity, theft of property valued at $20,000 or more but less than $100,000 from an

elderly person, and unlawful restraint. See TEX. PENAL CODE ANN. §§ 20.02(a), 31.03(a),

71.02(a) (West 2011 & Supp. 2012). Pursuant to plea agreements, the trial court deferred

adjudicating guilt, placed appellant on ten years’ community supervision, assessed a $1,000 fine,

and ordered $85,506.22 in restitution in each case. In her sole issue on appeal, appellant

challenged the sufficiency of the evidence to support the amount of restitution ordered. In our
opinion of November 29, 2012, we sustained appellant’s issue, set aside the trial court’s

restitution orders, and ordered the trial court to conduct a hearing to determine the proper amount

of restitution.

        On January 9, 2013, we reinstated the appeals and adopted the trial court’s finding that

the parties reached an agreement regarding the amount of restitution.          We have received

supplemental records containing the amended community supervision condition that orders

appellant to pay $45,000 in restitution. Accordingly, we modify the trial court’s judgments to

reflect the restitution amount is $45,000 in each case. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.─Dallas 1991, pet. ref’d).

        As modified, we affirm the trial court’s judgments.




                                                        /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
120280F.U05




                                                -2-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


LARRY MICHELLE SCHULZ,                               Appeal from the Criminal District Court
Appellant                                            No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                     F10-00512-NJ).
No. 05-12-00280-CR         V.                        Opinion delivered by Justice Bridges,
                                                     Justices O’Neill and Murphy participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Restitution” is modified to show “$45,000.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered February 14, 2013.




                                                              /David L. Bridges/
                                                            DAVID L. BRIDGES
                                                            JUSTICE




                                               -3-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


LARRY MICHELLE SCHULZ,                               Appeal from the Criminal District Court
Appellant                                            No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                     F10-00517-J).
No. 05-12-00281-CR         V.                        Opinion delivered by Justice Bridges,
                                                     Justices O’Neill and Murphy participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Restitution” is modified to show “$45,000.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered February 14, 2013.



                                                              /David L. Bridges/
                                                            DAVID L. BRIDGES
                                                            JUSTICE




                                               -4-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


LARRY MICHELLE SCHULZ,                               Appeal from the Criminal District Court
Appellant                                            No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                     F10-00518-J).
No. 05-12-00282-CR         V.                        Opinion delivered by Justice Bridges,
                                                     Justices O’Neill and Murphy participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Restitution” is modified to show “$45,000.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered February 14, 2013.



                                                              /David L. Bridges/
                                                            DAVID L. BRIDGES
                                                            JUSTICE




                                               -5-